DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election with traverse of Group II (claims 1, 2, 12, 13, 18-20 (part)), SEQ ID NO: 113, SEQ ID NO: 26 and “transcriptional repression domain” in the reply filed on August 24, 2022 is acknowledged.
	Applicant primarily argues to include claim 7 as it reads on elected invention (response, page1)
	Applicant’s arguments are carefully considered and found persuasive.
	Claims 1, 2, 7-9, 12,13, 18-22, 25-27, 30, 31, and 35-37 are pending.  Claims 3-6, 10, 11, 14-17, 23, 24, 28, 29, 32-34 and 38 are cancelled.
Claims 8, 9, 21, 22, 25-27, 30, 31, 35, 36 and 37, and SEQ ID NOs: 19-25, 27-36, 92-112 and 114-130; and species “a homeodomain”, “a leucine zipper domain”, and “a CXXCX-like motif in the C-terminus” are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.  
Accordingly, Claims 1, 2, 7, 12, 13, 18-20 in conjunction with elected SEQ ID NOs: 113 and 26, and the species “transcriptional repression domain” are examined on merits in the instant Office action.  SEQ ID NO: 26 is also considered the elected sequence because the elected SEQ ID NO: 113 is comprised by the SEQ ID NO: 26.  This restriction is made FINAL.
Applicants are advised that if any claims including all the limitations of an allowable claim examined here are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Applicant are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claim Objections
2.	Claims 1, 2 and 7 are objected to because of the following informalities:  
In claim 1, it is suggested to recite ---said plant or plant cell--- before “endogenous” in line 3.  Likewise, it is suggested to recite ---plant or plant cell--- before “endogenous” in line 4.  These amendments are suggested for the clarity of the claim language,
Claim 1 is objected for having non-elected subject matter.  See for example, part b).
Claim 2 is objected for reciting non-elected subject matter.  The non-elected subject matter is species “a homeodomain”, “a leucine zipper domain”, and “a CXXCX-like motif in the C-terminus”.  See for example, part b).
Claim 2 is objected for reciting non-elected subject matter.  The non-elected subject matter is : SEQ ID NOs: 92-112 and 114-130.
Claim 7 is objected for reciting non-elected subject matter.  The non-elected subject matter is : SEQ ID NOs: 19-25 and 27-36. 
Appropriate corrections is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 2, 7, 12, 13, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Federal Circuit has clarified the application of the written description
requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 
A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a recombinant DNA construct comprising a protein-coding DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell, produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins, or a DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell, produces a loss-of-function mutation in an endogenous HD-Zip class II gene, or wherein the produced protein is an HD-Zip class II transcription factor, or the produced protein is an HD-Zip class II transcription factor with a loss-of-function mutation in a transcriptional repression domain, or the DNA molecule encodes a protein that has an amino acid sequence with at least 60% identity to a protein with an amino acid sequence of SEQ ID NO:113, or the at least one gene regulated by the endogenous HD-Zip class II proteins is a gene encoding a HD-Zip class I protein, or the at least one gene regulated by the endogenous HD-Zip class II proteins is a gene encoding a corn HD-Zip class II protein, or wherein the corn HD- Zip class II protein has an amino acid sequence of SEQ ID NO: 26, or a plant or plant cell comprising the recombinant DNA construct, or wherein the plant or a plant grown from said plant cell has an enhanced trait relative to a control plant lacking the recombinant DNA construct, and wherein the enhanced trait is selected from the group of consisting of staygreen, increased ear biomass, increased ear size, increased ear diameter, increased car length, increased seed size, increased seed number per plant, increased seed weight, increased pod/silique size, increased pod/silique number per plant, increased pod/silique weight, increased size of cotton boll, increased cotton fiber length, increased number of bolls per plant, increased panicles, and increased yield, or wherein the plant is a corn plant.
The breadth of claim 1 encompasses any protein-coding DNA molecule encoding any protein derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the function of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of any gene regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 1 encompasses a large genus comprising unknown structures (proteins) from diverse sources that have the function of interfering the ability of a large group of unknown or any endogenous HD-Zip class II protein(s) to repress transcription of unknown structures (genes) regulated by said unknown or any endogenous HD-Zip class II proteins.
The specification fails to describe structure function relationship for a representative species as encompassed by the breadth of the claim.
The breadth of claim 1 also encompasses any protein-coding DNA molecule encoding any HD-zip class II transcription factor derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the function of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of any gene regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 1 also encompasses a large genus comprising unknown structures (HD-zip class II transcription factor proteins) from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) that have the function of interfering the ability of a large group of unknown endogenous structures (endogenous HD-Zip class II proteins) to repress transcription of unknown structures (genes) regulated by said unknown endogenous structures (endogenous HD-Zip class II proteins).
The specification fails to describe structure function relationship for a representative species as encompassed by the breadth of the claims.
The breadth of claims also encompasses any protein-coding DNA molecule encoding any HD-zip class II transcription factor proteins having a loss of-function mutation in any domain (claim 1) or in any transcriptional repression domain (claim 2), and derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the function of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of any gene regulated by said endogenous HD-Zip class II proteins.
The breadth of claims encompasses a large genus comprising unknown structures (HD-zip class II transcription factor proteins) having a loss of-function mutation in any domain (claim 1) or in any transcriptional repression domain (claim 2), derived from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) and that have the function of interfering the ability of a large group of unknown endogenous structures (endogenous HD-Zip class II transcription factor proteins) to repress transcription of unknown structures (genes) regulated by said unknown endogenous structures (endogenous HD-Zip class II proteins).
The specification fails to describe structure function relationship for a representative species as encompassed by the breadth of the claim.
The breadth of claim 2 encompasses any protein-coding DNA molecule encoding any HD-zip class II transcription factor having a loss of-function mutation in a transcriptional repression domain, derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) and which exhibits 60% identity to SEQ ID NO: 113, and that has the function of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of any gene regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 2 encompasses a large genus comprising unknown structures (HD-zip class II transcription factor proteins) having a loss of-function mutation in a transcriptional repression domain, derived from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) exhibits 60% identity to SEQ ID NO: 114, and that have the function of interfering the ability of large group of unknown endogenous structures (endogenous HD-Zip class II transcription factor proteins) to repress transcription of unknown structures (genes) regulated by said unknown endogenous structures (endogenous HD-Zip class II proteins).
The claim 2 encompasses a genus of unknown structures having 60% identity to instant SEQ ID NO: 113 and having the function of interfering the ability of large group of unknown endogenous structures (endogenous HD-Zip class II transcription factor proteins) to repress transcription of unknown structures (genes) regulated by said unknown endogenous structures (endogenous HD-Zip class II proteins).  It may be noted that 60% identity to SEQ ID NO: 113 would encompass a genus comprising structures having at least 104 random amino acid changes in the amino acid sequence of 261 amino acid long SEQ ID NO: 113.
The specification fails to describe structure function relationship for a representative species as encompassed by the breadth of the claim.
The breadth of claim 2 also encompasses any protein-coding DNA molecule encoding any HD-Zip class II proteins derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the function of interfering with the ability of any endogenous HD-Zip class II transcription factor proteins to repress transcription of a gene encoding any HD-Zip class II protein regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 2 also encompasses a large genus comprising unknown structures (any HD-Zip class II proteins) from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) that have the function of interfering the ability of large group of unknown endogenous structures (endogenous HD-Zip class II proteins) to repress transcription of unknown structures (genes encoding any HD-Zip class II proteins) regulated by said unknown endogenous structures (endogenous HD-Zip class II proteins). 
The specification fails to describe structure function relationship for a representative species as encompassed by the breadth of the claim.
The breadth of claim 2 encompasses any protein-coding DNA molecule encoding any HD-Zip class II proteins derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the function of interfering the ability of any endogenous HD-Zip class II proteins to repress transcription of a gene encoding any corn HD-Zip class II protein regulated by said endogenous HD-Zip class II HD-Zip class II proteins.
The breadth of claim 2 encompasses a large genus comprising unknown structures (any HD-Zip class II proteins) from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) that have the function of interfering with the ability of large group of unknown endogenous structures (endogenous HD-Zip class II proteins) to repress transcription of unknown structures (corn genes encoding any corn HD-Zip class II proteins) regulated by said unknown endogenous structures (endogenous HD-Zip class II proteins).
The specification fails to describe structure function relationship for a representative species as encompassed by the breadth of the claim.
The breadth of claim 7 encompasses any protein-coding DNA molecule encoding any HD-Zip class II proteins derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the function of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of a gene encoding a corn HD-Zip class II protein as set forth in SEQ ID NO: 26 regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 7 encompasses a large genus comprising unknown structures (any HD-Zip class II proteins) from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) that have the function of interfering the ability of large group of unknown endogenous structures (endogenous HD-Zip class II proteins) to repress transcription of corn gene encoding a corn HD-Zip class II protein as set forth in SEQ ID NO: 30 regulated by said unknown endogenous structures (endogenous HD-Zip class II proteins).
	The specification however, only describes transgenic corn plants overexpressing N-terminal truncated corn HD-Zip II protein as set forth in SEQ ID NO: 114 (Zmhdz29Δ59, SEQ ID NO: 114).  The full-length HD-Zip II protein is set forth in SEQ ID NO: 30 which comprises SEQ ID NO: 114.  The specification also admits that most transgenic events showed neutral yield compared to the wild type control, while three Zmhdz29Δ59 events had a statistically significant decrease in yield (see specification at page 60-61, example 12, Table 7).  The transgenic corn plants overexpressing N-terminal truncated corn HD-Zip II protein as set forth in SEQ ID NO: 113 are not disclosed. 
The specification does not describe the structure for representative members of Applicant’s broadly claimed genus as encompassed by the breadth of claims and thus their function of repressing DNA transcription of gene encoding HD-zip class II protein  regulated by the endogenous HD-Zip class II protein to increase a plant characteristics (e.g. yield) is either unknown or unpredictable.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of a functional HD-zip class II transcription factor with a loss-of-function mutation in the transcriptional repression domain.
Applicant’s broadly claimed genus encompasses structures whose function is unrelated or unknown to the function of repressing DNA transcription of gene encoding HD-zip class II protein  regulated by the endogenous HD-Zip class II protein to increase a plant characteristics (e.g. yield).  The specification fails to describe the function of such improved characteristics for representative species of Applicant’s broadly claimed genus.
The only species described in the specification is SEQ ID NO: 114 derived from SEQ ID NO: 30. Structure of SEQ ID NO: 114 derived from SEQ ID NO: 26 is described but no function is established upon expressing in transgenic plant environment.
Structures encompassed by the breadth and scope of  instant claims derived from diverse sources as discussed in detail above are not described, and thus their function is unknown.
It is important to note that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also, see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also, see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Thus, one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NO: 114 (derived from SEQ ID NO: 30) is insufficient to describe the claimed genus. 
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.  
Accordingly, there is lack of adequate description to inform a skilled artisan that Appellant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
4.	Claims 1, 2, 7, 12, 13, 18-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
Claims are broadly drawn to a recombinant DNA construct comprising a protein-coding DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell, produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins, or a DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell, produces a loss-of-function mutation in an endogenous HD-Zip class II gene, or wherein the produced protein is an HD-Zip class II transcription factor, or the produced protein is an HD-Zip class II transcription factor with a loss-of-function mutation in a transcriptional repression domain, or the DNA molecule encodes a protein that has an amino acid sequence with at least 60% identity to a protein with an amino acid sequence of SEQ ID NO:113, or the at least one gene regulated by the endogenous HD-Zip class II proteins is a gene encoding a HD-Zip class I protein, or the at least one gene regulated by the endogenous HD-Zip class II proteins is a gene encoding a corn HD-Zip class II protein, or wherein the corn HD- Zip class II protein has an amino acid sequence of SEQ ID NO: 26, or a plant or plant cell comprising the recombinant DNA construct, or wherein the plant or a plant grown from said plant cell has an enhanced trait relative to a control plant lacking the recombinant DNA construct, and wherein the enhanced trait is selected from the group of consisting of staygreen, increased ear biomass, increased ear size, increased ear diameter, increased car length, increased seed size, increased seed number per plant, increased seed weight, increased pod/silique size, increased pod/silique number per plant, increased pod/silique weight, increased size of cotton boll, increased cotton fiber length, increased number of bolls per plant, increased panicles, and increased yield, or wherein the plant is a corn plant.
The breadth of claim 1 encompasses any protein-coding DNA molecule encoding any protein derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the function of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of any gene regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 1 encompasses proteins from diverse sources that have the function of interfering the ability of a large group of unknown or any endogenous HD-Zip class II protein(s) to repress transcription of unknown genes regulated by said unknown or any endogenous HD-Zip class II proteins.
The breadth of claim 1 also encompasses any protein-coding DNA molecule encoding any HD-zip class II transcription factor derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the function of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of any gene regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 1 also encompasses unknown HD-zip class II transcription factor proteins from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) that have the function of interfering the ability of a large group of unknown endogenous HD-Zip class II proteins to repress transcription of unknown structures (genes) regulated by said unknown endogenous endogenous HD-Zip class II proteins.
The breadth of claims also encompasses any protein-coding DNA molecule encoding any HD-zip class II transcription factor proteins having a loss of-function mutation in any domain (claim 1) or in any transcriptional repression domain (claim 2), and derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the ability of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of any gene regulated by said endogenous HD-Zip class II proteins.
The breadth of claims encompasses unknown HD-zip class II transcription factor proteins having a loss of-function mutation in any domain (claim 1) or in any transcriptional repression domain (claim 2), derived from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) and that have the ability of interfering the ability of a large group of endogenous HD-Zip class II transcription factor proteins to repress transcription of unknown structures (genes) regulated by said unknown endogenous HD-Zip class II proteins.
The breadth of claim 2 encompasses any protein-coding DNA molecule encoding any HD-zip class II transcription factor having a loss of-function mutation in a transcriptional repression domain, derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) and which exhibits 60% identity to SEQ ID NO: 113, and that has the ability of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of any gene regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 2 encompasses unknown HD-zip class II transcription factor proteins having a loss of-function mutation in a transcriptional repression domain, derived from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) exhibits 60% identity to SEQ ID NO: 114, and that have the ability of interfering the ability of large group of unknown endogenous HD-Zip class II transcription factor proteins to repress transcription of unknown genes regulated by said unknown endogenous HD-Zip class II proteins.
The claim 2 encompasses unknown proteins having 60% identity to instant SEQ ID NO: 113 and having the ability of interfering the ability of large group of unknown endogenous HD-Zip class II transcription factor proteins to repress transcription of unknown genes regulated by said unknown endogenous HD-Zip class II proteins.  It may be noted that 60% identity to SEQ ID NO: 113 would encompass a genus comprising structures having at least 104 random amino acid changes in the amino acid sequence of 261 amino acid long SEQ ID NO: 113.
The breadth of claim 2 also encompasses any protein-coding DNA molecule encoding any HD-Zip class II proteins derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the ability of interfering with the ability of any endogenous HD-Zip class II transcription factor proteins to repress transcription of a gene encoding any HD-Zip class II protein regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 2 also encompasses a large genus comprising unknown HD-Zip class II proteins from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) that have the function of interfering the ability of large group of unknown endogenous HD-Zip class II proteins to repress transcription of unknown genes encoding any HD-Zip class II proteins regulated by said unknown endogenous HD-Zip class II proteins. 
The breadth of claim 2 encompasses any protein-coding DNA molecule encoding any HD-Zip class II proteins derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the ability of interfering the ability of any endogenous HD-Zip class II proteins to repress transcription of a gene encoding any corn HD-Zip class II protein regulated by said endogenous HD-Zip class II HD-Zip class II proteins.
The breadth of claim 2 encompasses unknown HD-Zip class II proteins from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) that have the function of interfering with the ability of large group of unknown endogenous HD-Zip class II proteins to repress transcription of unknown corn genes encoding any corn HD-Zip class II proteins regulated by said unknown endogenous HD-Zip class II proteins.
The breadth of claim 7 encompasses any protein-coding DNA molecule encoding any HD-Zip class II proteins derived from any source (animals, plants, lower eukaryotes, higher eukaryotes etc.) that has the ability of interfering with the ability of any endogenous HD-Zip class II proteins to repress transcription of a gene encoding a corn HD-Zip class II protein as set forth in SEQ ID NO: 26 regulated by said endogenous HD-Zip class II proteins.
The breadth of claim 7 encompasses unknown structures (any HD-Zip class II proteins) from diverse sources (animals, plants, lower eukaryotes, higher eukaryotes etc.) that have the ability of interfering the ability of large group of unknown endogenous HD-Zip class II proteins to repress transcription of corn gene encoding a corn HD-Zip class II protein as set forth in SEQ ID NO: 30 regulated by said unknown endogenous HD-Zip class II proteins.
	Applicant’s attention is specifically drawn to page 60 (last paragraph) which says:
“In another experiment, transgenic com plants from the N-terminal truncation variants of two corn HD-Zip II proteins were tested for yield in the field: Zmhdz29A59, SEQ ID NO: 114 and Zmhdzl8A45, SEQ ID NO: 107. Six events were tested in a 6-location broad acre yield trial under standard agronomic practices. Most events showed neutral yield compared to the wild type control, while two Zmhdzl8A45 events and three Zmhdz29A59 events had a statistically significant decrease in yield (p<0.2) (Table 7).”

This implies that plants overexpressing SEQ ID NO: 114 (N-terminal truncated SEQ ID NO: 30) actually resulted decrease in yield upon over-expressing in a transgenic plant.
The transgenic corn plants overexpressing N-terminal truncated corn HD-Zip II protein as set forth in SEQ ID NO: 113 are not taught. 
Thus, in the absence of adequate guidance, and keeping in view the unpredictability of expressing SEQ ID NO: 113 (lacking transcriptional repression domain due to N-terminal truncation when compared with full-length HD-Zip class II transcriptional factor protein as set forth in SEQ ID NO: 26) in a plant, it would require undue experimentation to determine how to use the claimed recombinant DNA construct and the plant cell or plant expressing said DNA construct without undue experimentation.
The instant specification fails to provide guidance on how to make nucleic acid sequences encoding HD-Zip class II transcription factor protein(s) having 60% amino acid sequence identity to instant SEQ ID NO: 113, and wherein said proteins retain the ability to interfere with the plant endogenous HD-Zip class II proteins to repress any gene regulated by said endogenous HD-Zip class II proteins, and wherein said proteins upon expressing in a plant results in some useful trait (e.g. increase in yield).
Nucleic acid sequences having 60% sequence identity to the 261 amino acid long SEQ ID NO: 113 would encode proteins with 104 random amino acid substitutions relative to SEQ ID NO: 113.
Making all possible single amino acid substitutions in an 261 amino acid long protein like that encoded by SEQ ID NO: 113 would require making and analyzing 19261 nucleic acid sequences; these proteins would have 99.61% identity to SEQ ID NO: 113.
Because nucleic acid sequences encoding proteins with 60% sequence identity to the 261 amino acid long SEQ ID NO: 113 which would encode proteins with 104 amino acid substitutions relative to SEQ ID NO: 113, many more than 19261 nucleic acid sequences would need to be made and analyzed.
The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 113 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain biological activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein as set forth in SEQ ID NO: 113 can tolerate insertions and still produce a functional type N-terminal truncated (loss of function mutation in transcriptional repression domain) SEQ ID NO: 26.
Making amino acid changes in fully functional protein of SEQ ID NO: 113 is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., The Protein Folding Problem and Tertiary Structure Prediction, K. Merz., and S. Le Grand (eds.) pp. 492-495,1994; see page 491, 1st paragraph).  
Furthermore, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation. In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid changes in the protein encoded by SEQ ID NO: 113.
See also McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA or PHAVOLUTA (homeodomain leucine zipper domain containing transcription factor) was sufficient to alter sterol/lipid binding domain activity.
Thus, making and analyzing proteins with large number of amino acid changes that also have the biological activity would require undue experimentation.
Applicant is reminded that even in cases where a protein with a known function is expressed in a plant can produce unpredictable results.  For example, Nishimura et al. (Plant Cell Physiol., 41(5):583-590, 2000; see in particular, abstract) describe over-expression of NTH15 and NTH20 proteins (transcription factors) in a transgenic plant resulted in abnormal leaf morphology.  
Also see Yang et al. (PNAS, 98:11438-11443, 2001; abstract; pages 11442-11443) who teach that transgenic rice plants constitutively overexpressing REB transcription factor resulted in sterile transgenic plants.
In the absence of guidance, undue experimentation would have been required by a skilled artisan to determine how to use said unrelated sequences as encompassed by the breadth and scope of the claims as outlined and discussed above to practice the instantly claimed invention.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopato et al. (WO 2009/049373 A1; Published April 23, 2009; IDS).
	Lopato et al. disclose a recombinant DNA construct comprising a protein-coding DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins. Lopato et al. further disclose that wherein the produced protein is an HD-Zip class II transcription factor.  See in particular, page 39 at lines 19-23: a construct comprising the TaHDZipII-1 cDNA (a recombinant DNA construct), and a construct comprising the coding region of a gene (operably) linked to a maize (heterologous) promoter and transformation of a plant with a recombinant DNA construct; page 3 at lines 7-8 and page 19 at lines 10-18: introduced nucleic acids may encode (produce a protein) transcription factors which suppress the expression of an endogenous HD-Zip class II polypeptide encoding nucleic acid, and suppressing the expression of HD-Zip class II proteins necessarily impairs the ability of a protein to repress the genes it regulates; and page 19 at lines 10-18: the introduced nucleic acids may encode a transcription factor which suppresses an endogenous HD-Zip class II protein.  It may be noted that loss-of-function mutation in an endogenous HD-Zip class II gene reads on impairing the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins.
Accordingly, Lopato et al. anticipated the claimed invention.
6.	Claim(s) 1, 2, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steindler et al. (Development, 126:4235-4245, 1999; IDS).
	Steindler et al. disclose ATHB-2 derivative (see abstract, page 4236, column 1, paragraph 5 to column 2, paragraph 1) operably linked to a heterologous CaMV 35S promoter (see page 4236, column 1, paragraph 5 to column 2, paragraph 1) that when expressed in a plant or a plant cell (see abstract; page 4241, column 2, paragraph 3) produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription by producing a protein with the same DNA binding specificity as the original ATHB-2, but with opposite regulatory properties; produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription (see abstract; page 4241, column 2, paragraph 3) of at least one gene regulated by the endogenous HD-Zip class II proteins of a reporter regulated by a HD-Zip class II protein (see page 4241, column 1, paragraph).  It may be noted that loss-of-function mutation in an endogenous HD-Zip class II gene reads on impairing the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins.
	Accordingly, Steindler et al. anticipated the claimed invention.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopato et al. (WO 2009/049373 A1; Published April 23, 2009; IDS), and further in view of Bou-Torrent et al. (Plant Signalling & Behavior, 7:1382-1387; Published November 2012).
	Lopato et al. teach a recombinant DNA construct comprising a protein-coding DNA molecule operably linked to a heterologous promoter that, when expressed in a plant or a plant cell produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins. Lopato et al. further disclose that wherein the produced protein is an HD-Zip class II transcription factor.  See in particular, page 39 at lines 19-23: a construct comprising the TaHDZipII-1 cDNA (a recombinant DNA construct), and a construct comprising the coding region of a gene (operably) linked to a maize (heterologous) promoter and transformation of a plant with a recombinant DNA construct; page 3 at lines 7-8 and page 19 at lines 10-18: introduced nucleic acids may encode (produce a protein) transcription factors which suppress the expression of an endogenous HD-Zip class II polypeptide encoding nucleic acid, and suppressing the expression of HD-Zip class II proteins necessarily impairs the ability of a protein to repress the genes it regulates; and page 19 at lines 10-18: the introduced nucleic acids may encode a transcription factor which suppresses an endogenous HD-Zip class II protein.  It may be noted that loss-of-function mutation in an endogenous HD-Zip class II gene reads on impairing the ability of endogenous HD-Zip class II proteins to repress DNA transcription of at least one gene regulated by the endogenous HD-Zip class II proteins.
	Lopato et al. do not teach a HD-Zip class II transcription factor with a loss-of-function mutation in a transcriptional repression domain.
Bou-Torrent teach a HD-Zip class II gene with a loss-of function mutation (loss-of-function mutations in two HD-Zip class II genes; see abstract). 
It would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to have combined the DNA construct as taught by Lopato et al., with a loss-of-function mutation, as taught by Bou-Torrent to have arrived at the claimed invention.  
Obviously, one of ordinary skill in the art would have included site-directed mutagenesis of endogenous HD-Zip class II polypeptide encoding nucleic acids teachings of Lopato et al. (see page 3, lines 7-8; page 16, lines 4-6) with loss-of function mutations within two HD-Zip class II genes teachings of Bou-Torrent (see abstract), for the purpose of creating a superior method for implementing site-directed loss-of-function mutations in HD-Zip Class II polypeptide encoding genes. 
It would have been also obvious prior to the earliest filing date of the claimed invention to have readily determined that the loss of function mutation can be within the transcriptional repression domain of a HD-Zip class II transcription factor, provided the previously disclosed loss-of-function mutations in HD-Zip class II genes (Bou-Torrent; abstract), the disclosure that HD-Zip class II polypeptides comprise a domain required for transcriptional repression (Bou-Torrent; page 3, left column, first paragraph), and the understanding that mutations within a domain required for function cause a loss-of-function, through routine experimentation and testing in a laboratory, for implementing a means of site-directed loss-of-function mutations in domains of HD-Zip class II genes required for proper functioning of the protein.   
8.	Claims 1, 2, 12, 13 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Lopato et al. (WO 2009/049373 A1; Published April 23, 2009; IDS)  in view of Bou-Torrent et al. (Plant Signalling & Behavior, 7:1382-1387; Published November 2012), and further in view of La Rosa et al.  (US Patent Publication NO: US 2008/0229439 A1; Published September 18, 2008).
Lopato et al. teachings are discussed as supra.
Bou-Torrent et al. teachings are discussed as supra.
Neither Lopato et al. nor Bou-Torrent et al. teach corn HD-Zip class II protein as set forth and SEQ ID NO: 113. 
La Rosa et al. teach corn HD-Zip class II protein from corn as set forth in SEQ ID NO: 7790 which has 100% identity to the amino acid sequence set forth in SEQ ID NO: 113.  See in particular, claim 20, pp 22; SEQ ID NO: 7790; Clone ID: TF_ZM5012.C1.o5.fg.pep
It would have been also obvious prior to the earliest filing date of the claimed invention, to have used any plant HD-Zip class II protein(s) from a finite number of such proteins available in the prior art, including La Rosa et al. corn HD-Zip class II protein in the combined teachings of Lopato et al. and Bou-Torrent et al. as discussed above as matter of design choice to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
9.	Claims 1, 2, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopato et al. (WO 2009/049373 A1; Published April 23, 2009; IDS) and further in view of Bou-Torrent et al. (Plant Signalling & Behavior, 7:1382-1387; Published November 2012).
Lopato et al. teachings are taught as supra. 
	Lopato et al. do not teach that the at least one gene regulated by the endogenous HD-Zip class II proteins is a gene encoding a HD-Zip class II protein. 
	Bou-Torrent et al. teachings are taught as supra.
It would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to have determined that gene regulated by the endogenous HD-Zip class II proteins could have been implemented as being a gene encoding a HD-Zip class II protein, provided the previously taught modulation of endogenous HD-Zip class II protein expression as taught by Lopato et al. (see page 3, lines 7-8; page 19, lines 10-18), and the understanding that class II HD-Zip proteins can regulate expression of other class II HD-Zip proteins, as further asserted by the Bou-Torrent et al. through routine experimentation and testing in a laboratory, for the purpose of implementing a means of feedback regulation of HD-Zip class II protein expression, and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any unexpected results.
10.	Claims 1, 2, 7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopato et al. (WO 2009/049373 A1; Published April 23, 2009; IDS) in view of Bou-Torrent et al. (Plant Signalling & Behavior, 7:1382-1387; Published November 2012), and further in view of La Rosa et al.  (US Patent Publication NO: US 2008/0229439 A1; Published September 18, 2008).
Lopato et al. teachings are discussed as supra.
Bou-Torrent et al. teachings are discussed as supra.
Neither Lopato et al. nor Bou-Torrent et al. teach corn HD-Zip class II protein as set forth and SEQ ID NO: 26. 
La Rosa et al. teach corn HD-Zip class II protein from corn as set forth in SEQ ID NO: 7790 which has 100% identity to the amino acid sequence set forth in SEQ ID NO: 113.  See in particular, claim 20, pp 22; SEQ ID NO: 7790; Clone ID: TF_ZM5012.C1.o5.fg.pep
 It would have been also obvious prior to the earliest filing date of the claimed invention, to have used any plant HD-Zip class II protein(s) from a finite number of such proteins available in the prior art, including La Rosa et al. corn HD-Zip class II protein in the combined teachings of Lopato et al. and Bou-Torrent et al. as discussed above as matter of design choice to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results. 
11.	Claims 1, 2, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steindler et al. (Development, 126:4235-4245, 1999; IDS) and further in view of Bou-Torrent et al. (Plant Signalling & Behavior, 7:1382-1387; Published November 2012).
Steindler et al. teach ATHB-2 derivative (see abstract, page 4236, column 1, paragraph 5 to column 2, paragraph 1) operably linked to a heterologous CaMV 35S promoter (see page 4236, column 1, paragraph 5 to column 2, paragraph 1) that, when expressed in a plant or a plant cell (see abstract; page 4241, column 2, paragraph 3), produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription by producing a protein with the same DNA binding specificity as the original ATHB-2, but with opposite regulatory properties; produces a protein that interferes with the ability of endogenous HD-Zip class II proteins to repress DNA transcription (see abstract; page 4241, column 2, paragraph 3) of at least one gene regulated by the endogenous HD-Zip class II proteins of a reporter regulated by a HD-Zip class II protein (see page 4241, column 1, paragraph).
	Steindler et al. do not teach a HD-Zip class II transcription factor with a loss-of-function mutation in a transcriptional repression domain.
Bou-Torrent teach a HD-Zip class II gene with a loss-of function mutation (loss-of-function mutations in two HD-Zip class II genes; see abstract). 
It would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to have combined the DNA construct as taught by Steindler et al., with a loss-of-function mutation, as taught by Bou-Torrent to have arrived at the claimed invention.  
Obviously, one of ordinary skill in the art would have included site-directed mutagenesis of endogenous HD-Zip class II polypeptide encoding nucleic acids teachings of Steindler et al. with loss-of function mutations within two HD-Zip class II genes teachings of Bou-Torrent (see abstract), for the purpose of creating a superior method for implementing site-directed loss-of-function mutations in HD-Zip Class II polypeptide encoding genes. 
It would have been also obvious prior to the earliest filing date of the claimed invention to have readily determined that the loss of function mutation can be within the transcriptional repression domain of a HD-Zip class II transcription factor, provided the previously disclosed loss-of-function mutations in HD-Zip class II genes (Bou-Torrent; abstract), the disclosure that HD-Zip class II polypeptides comprise a domain required for transcriptional repression (Bou-Torrent; page 3, left column, first paragraph), and the understanding that mutations within a domain required for function cause a loss-of-function, through routine experimentation and testing in a laboratory, for implementing a means of site-directed loss-of-function mutations in domains of HD-Zip class II genes required for proper functioning of the protein.   
12.	Claims 1, 2, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steindler et al. (Development, 126:4235-4245, 1999; IDS) in view of Bou-Torrent et al. (Plant Signalling & Behavior, 7:1382-1387; Published November 2012) and further in view of La Rosa et al.  (US Patent Publication NO: US 2008/0229439 A1; Published September 18, 2008).
Steindler et al. teachings are discussed as supra.
Bou-Torrent et al. teachings are discussed as supra.
Neither Steindler et al. nor Bou-Torrent et al. teach corn HD-Zip class II protein as set forth and SEQ ID NO: 113. 
La Rosa et al. teach corn HD-Zip class II protein from corn as set forth in SEQ ID NO: 7790 which has 100% identity to the amino acid sequence set forth in SEQ ID NO: 113.  See in particular, claim 20, pp 22; SEQ ID NO: 7790; Clone ID: TF_ZM5012.C1.o5.fg.pep
 It would have been also obvious prior to the earliest filing date of the claimed invention, to have used any plant HD-Zip class II protein(s) from a finite number of such proteins available in the prior art, including La Rosa et al. corn HD-Zip class II protein in the combined teachings of Steindler et al. and Bou-Torrent et al. as discussed above as matter of design choice to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
13.	Claims 1, 2, 7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steindler et al. (Development, 126:4235-4245, 1999; IDS) in view of Bou-Torrent et al. (Plant Signalling & Behavior, 7:1382-1387; Published November 2012) and further in view of La Rosa et al.  (US Patent Publication NO: US 2008/0229439 A1; Published September 18, 2008).
Steindler et al. teachings are discussed as supra.
Bou-Torrent et al. teachings are discussed as supra.
Neither Steindler et al. nor Bou-Torrent et al. teach corn HD-Zip class II protein as set forth and SEQ ID NO: 26. 
La Rosa et al. teach corn HD-Zip class II protein from corn as set forth in SEQ ID NO: 7790 which has 100% identity to the amino acid sequence set forth in SEQ ID NO: 26.  See in particular, claim 20, pp 22; SEQ ID NO: 7790; Clone ID: TF_ZM5012.C1.o5.fg.pep
 It would have been also obvious prior to the earliest filing date of the claimed invention, to have used any plant HD-Zip class II protein(s) from a finite number of such proteins available in the prior art, including La Rosa et al. corn HD-Zip class II protein in the combined teachings of Steindler et al. and Bou-Torrent et al. as discussed above as matter of design choice to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results. 
Conclusions
14.	Claims 1, 2, 7, 12, 13 and 18-20 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663